Per Curiam,
Daniel M. Groff has appealed from judgments of sentence to pay fines and costs entered against him in the Court of Common Pleas of Lancaster County by a judge of that court after hearing de novo his appeals from summary judgments entered by a district justice. Groff was charged and found guilty of violating two provisions of the Elizabeth Township zoning ordinance relating to junked motor vehicles. At the hearing in the court below, it was proved that Groff kept 29 or 30 junked motor vehicles on a property he leased in Elizabeth Township. On May 24, 1971 the township had enacted a zoning ordinance prohibiting junkyards in certain districts and regulating the stationing of unlicensed and uninspected vehicles.
*47Groff’s only defense at the hearing below was that beginning shortly before the zoning ordinance was enacted he had parked junked motor vehicles on the property in question and that, therefore, his junkyard was a lawful nonconforming use. However, the owner of adjacent property since the year 1959 testified that there were no junked automobiles on the property at any time before May 24, 1971 and not thereafter until the year 1976.
Clearly there was positive evidence produced to support the findings of Groff’s guilt of violating the ordinances; and the evidence of the neighboring landowner concerning his personal observation of Groff’s activities, which the hearing judge believed, rebutted Groff’s testimony of lawful nonconforming use. Groff’s other contentions, advanced pro se, are without merit.
Judgments affirmed.
Pee Curiam Order
And Now, this 23rd day of September, 1981, the judgments of sentence appealed from are affirmed.